 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                     ***
 4   BRETT WEIMER,                                                    Case No. 2:20-CV-00368-EJY
 5                    Plaintiff,
                                                                                  ORDER
 6          v.
 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                      Defendant.
 9

10          Before the Court is Plaintiff’s Motion to Authorize Electronic Filing (ECF No. 6). Plaintiff
11   requests authorization to register as an electronic filer in the Court’s CM/ECF filing system. The
12   Court will allow Plaintiff to file future documents electronically only after Plaintiff has demonstrated
13   a basic understanding and familiarity with the Court’s CM/ECF filing system.
14          Accordingly, IT IS HERE BY ORDERED that Plaintiff’s Motion to Authorize Electronic
15   Filing (ECF No. 6) is GRANTED. Plaintiff must comply with the following procedures in order to
16   activate his CM/ECF account:
17               a.       On or before April 16, 2020, Plaintiff must provide certification that he has
18                        completed the CM/ECF tutorial and is familiar with Electronic Filing Procedures,
19                        Best Practices, and the Civil & Criminal Events Menu that are accessible on this
20                        Court’s website at www.nvd.uscourts.gov.
21               b.       Plaintiff is not authorized to file electronically until the certification is filed with
22                        the Court within the time frame specified.
23               c.       Upon timely filing of the certification, Plaintiff shall contact the CM/ECF Help
24                        Desk at (702) 464-5555 to set up a CM/ECF account.
25          DATED: March 16, 2020
26

27
                                                      ELAYNA J. YOUCHAH
28                                                    UNITED STATES MAGISTRATE JUDGE
                                                          1
